Title: 19th.
From: Adams, John Quincy
To: 


       Mr. Thaxter was here, about half an hour, on his return to Haverhill. Mr. Williams, gave us yesterday a lecture; still upon the subject of air: in the afternoon, I carried down my theses to the president, for approbation: I went with Mrs. and Miss Williams, and Miss Betsey Cranch into the Museum, where the professor diverted them, with a number of experiments. He was very sociable, and full of wit upon the effect of the pulse-glasses. We returned just before prayers, and drank tea, at Mr. Williams’s: he conversed much, upon the distribution of the parts, and upon the opinions of the students, with respect to the transactions of the government of the University. White pass’d the evening with me.
      